At the outset,
allow me, on behalf of the Vietnamese delegation, to
warmly congratulate you, Sir, an eminent son of Gabon
and of Africa, with which Viet Nam has always
enjoyed warm sentiments and brotherly relations, on
your election as President of the General Assembly at
its fifty-ninth session. I am confident that, under your
able guidance, this session will be crowned with fine
success. I also take this opportunity to express our high
29

appreciation for the tremendous efforts and
contributions made by the previous President,
Mr. Julian Hunte, to the work of the fifty-eighth
session of the General Assembly.
As the fifth year of the twenty-first century
approaches, we all cannot help asking ourselves
whether the world is a safer, fairer or — in a more
comprehensive assessment — better place for our
peoples to live in. With all that has happened over the
last year, unfortunately, the answer cannot be
affirmative.
The recent barbaric and inhuman massacre of
hostages at the school in Beslan, Russia, its scale and
the manner in which it was committed show that
terrorism has become more brutal than ever and that it
is spreading to almost every corner of the world and
sparing no nation. At this forum, we wish to reaffirm
the position of the Vietnamese Government denouncing
every act of terrorism. We urge the international
community to further strengthen cooperation with a
view to eliminating terrorism from our civilized world.
We have more than once stated our fundamental
position that, if it is to enjoy broad support and
participation and therefore be effective, the fight
against terrorism must be pursued in conformity with
the provisions of the United Nations Charter and free
from selectivity and double standards.
A serious review would reveal that this is not a
situation we can claim to have today. For a second time
in two years, last April, in pursuit of their secessionist
aim of creating a so-called independent State of Degar,
Kok Ksor and the organization he created, the
Montagnard Foundation, staged a violent terrorist riot
in the central highlands of Viet Nam, seriously
threatening the security and territorial integrity of our
country. And still today, they continue to enjoy
unjustified protection by certain forces.
While encouraged by the trend of enhanced
cooperation and friendship among countries and
regions, we are equally concerned about conflicts and
other threats mounting in different areas, especially in
the Middle East and Africa. The Iraqi people are yet to
know genuine peace. Non-traditional security threats,
such as narcotics, the spread of diseases, transnational
organized crime and environmental degradation,
continue to affect adversely the life of peoples and the
development of nations.
The year 2005 is approaching. We are to review
the realization of the Millennium Development Goals.
An undeniable fact is that the window of opportunity
for the economic development and integration of
developing countries has become narrower, while the
gap between the rich countries and the poor countries
and that between the rich and the poor within countries
are increasingly wider. According to a recent report by
the United Nations Conference on Trade and
Development, the gap between the world’s richest and
poorest countries at present is 74-fold. That being the
reality, what is discouraging is that the proportion of
resources being utilized for economic development is
negatively imbalanced. Last year, for example, military
expenditures by rich countries amounted to more than
$700 billion, which was 10 times higher than the total
amount of their official development assistance for
developing nations.
Instead of receiving a stronger commitment to
development assistance, developing countries have
fallen victim to unfair practices in international trade.
A case in point is the application of protectionist
measures under the form of anti-dumping duties
imposed on Viet Nam’s catfish and shrimp, as well as
similar products of other developing countries. The
unfair imposition of anti-dumping duties on Viet
Nam’s shrimp export by the United States has inflicted
losses on 3.5 million poor Vietnamese farmers who
earn their living directly or indirectly from the shrimp
industry. That not only runs counter to the principles of
the World Trade Organization (WTO), but also
undermines the poverty-reduction efforts of the
Vietnamese Government, as well as the results of
technical assistance provided by such international
bodies as the World Bank, the International Monetary
Fund, the Asian Development Bank and various United
Nations agencies.
In a world where injustice and uncertainties
remain, it is both a desire of all nations and a primary
task of the international community to build a more
peaceful and fairer environment conducive to
development and prosperity. Such an environment can
be created only if all nations strictly comply with the
fundamental principles of the United Nations Charter
and international law, of which respect for the national
independence, sovereignty and territorial integrity and
non-interference in the internal affairs of nations are
most important. As the world’s largest multilateral
30

Organization, the United Nation is the sole entity fully
capable of creating that new environment.
Viet Nam holds that, to fulfil that crucial role, the
United Nations should be reformed in a way that will
improve its effectiveness and democracy. We highly
appreciate the ongoing efforts of the High-Level Panel
on Threats, Challenges and Change and hope that the
Panel will be able to put forth recommendations that
can serve as a good basis for member States to hold in-
depth discussions with a view to arriving at concrete
measures to be implemented soon, thus meeting the
expectations of the world public at large of a new,
effective and more democratic United Nations.
In that connection, Viet Nam is of the view that,
if the Security Council’s democracy, effectiveness and
transparency are to be enhanced and if it is to truly act
on behalf of all United Nations Members, as stated in
the Charter, both the non-permanent and the permanent
membership of the Security Council should be enlarged
and developing countries more adequately represented
in that important body. We wish to reiterate our support
for Japan, Germany, India and other capable countries
from different continents becoming permanent
members of the Security Council once it is enlarged.
A more peaceful, fairer and more favourable
environment for development requires international
economic relations based on equality, mutual benefits,
shared responsibilities and the realization of
commitments. Developed countries should seriously
seek to fulfil their commitments to allocating 0.7 per
cent of their gross domestic product to official
development assistance; provide broader, faster and
deeper debt relief to poor nations; finance development
projects; and create fairer and more favourable
conditions for developing nations to access the world
market and to join the WTO.
Viet Nam holds that regional and interregional
cooperation and new partnerships between developed
and developing countries are effective measures for
putting into place fair and favourable conditions for
development and for making sure that all nations will
benefit from the current process of globalization. We
welcome the initiative on a new strategic partnership
between Asia and Africa that is being discussed among
countries of the two continents. The initiative, the New
Partnership for Africa’s Development, is highly
commendable. Viet Nam attaches great importance to
promoting South-South cooperation, especially with
African countries, as manifested in the “two plus one”
formula, in which Viet Nam and an African country,
with the participation of the Food and Agriculture
Organization of the United Nations, cooperate in
agricultural development. With a view to increasing
cooperation with and assistance to developing nations,
we call for an end to unjust embargoes, especially the
unilateral embargo against Cuba, which has been in
place for years now and caused untold difficulties and
suffering for the Cuban people.
It is Viet Nam’s consistent policy to support the
just cause of the Palestinian people in the struggle for
their inalienable rights. We call on the parties
concerned to refrain from and cease acts of violence
and actively to participate in the implementation of the
road map for peace towards a just and lasting solution
that takes into account the interests of the parties
concerned for the sake of peace and stability in the
Middle East.
Restoring peace and security and reconstructing
Iraq are pressing needs of the people of that country at
present. Viet Nam is concerned about the escalating
violence against innocent civilians. We hope that the
situation in Iraq will soon be stabilized so that the Iraqi
people can focus on their national reconstruction and
development.
The United Nations should play a more active
role in Iraq, commensurate with its mandate. Viet Nam
attended the conference on the reconstruction of Iraq
and is willing to involve itself more actively in that
process.
In our national reform and development process
over the past 18 years, we have surmounted enormous
challenges to realize the goal of a rich people, a strong
country, a just, democratic and civilized society.
Encouraging results have been recorded. Over the past
10 years, the average annual growth of our gross
domestic product has been maintained at as high as 7.4
per cent, with the number of poor households reduced
by half. Special importance has been given to people-
centred development. We are resolved to sustain high
economic growth in combination with the development
of culture, the advancement of social progress and
equality, the improvement of living conditions for the
people and, most important, the achievement of the
goal of becoming an industrialized country by 2020.
Given our substantial initial achievements and the
appropriate path on which we have embarked, the
31

United Nations Development Programme, in its third
report on the implementation of the Millennium
Development Goals in Viet Nam in 2003, assessed that
Viet Nam is capable of overcoming its challenges to
reach the Goals set in the Millennium Declaration. We
wish to take this opportunity to express our deep
gratitude to the United Nations agencies for their
effective assistance. The United Nations agencies in
Viet Nam have taken important steps to further
enhance cooperation effectiveness, especially those
within the United Nations Development Assistance
Framework. We are committed to continuing to work
with them in striving for the achievement of the
Millennium Development Goals.
In its reform process, Viet Nam pursues a foreign
policy of openness, independence, sovereignty and the
diversification and multilateralization of relations, and
is willing to be a friend to and reliable partner of all
countries striving for independence, peace,
development and cooperation. Increasing regional and
interregional cooperation is a consistent policy and an
inseparable component of the Vietnamese
Government’s policy towards greater international
integration. Viet Nam is actively participating in
economic cooperation activities within the frameworks
of the Asia-Pacific Economic Cooperation (APEC), the
Asia-Pacific Conference on Electron Microscopy and
the Association of South-East Asian Nations
(ASEAN).
Within ASEAN, Viet Nam works closely with
other ASEAN countries to promote regional
cooperation through such initiatives as the creation of
the ASEAN security community, the ASEAN economic
community and the ASEAN socio-cultural community,
the Initiative for ASEAN Integration, the initiative on
sub-Mekong regional cooperation, and development
triangles. ASEAN attaches great importance to
promoting its relationship with dialogue partners.
Active steps are being taken to establish free-trade
areas between ASEAN and China, Japan and the
Republic of Korea, and to promote closer economic
partnership with the United States, the European
Union, Russia and India, including free-trade areas.
Viet Nam believes that multifaceted cooperation in
South-East Asia will make important contributions to
building a peaceful, fair and favourable environment
for regional countries.
As evidence of its determination to participate
more actively in international and interregional
cooperation frameworks, Viet Nam is going to host the
Fifth Asia-Europe Summit in Hanoi this October and
the APEC Summit in 2006. We are standing for
election to a non-permanent seat in the Security
Council for the term 2008-2009. In undertaking those
important efforts, we look forward to enjoying the
continued support and cooperation of the international
community.
Our global village longs for a more peaceful,
stable and favourable environment for development
and shared prosperity. Striving together, we will turn
that dream into reality.